DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 612 in paragraph [00040].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 619 in Figure 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claims 1, 8 and 15:
The limitation, “wherein a period of the second frequency is based on at least one of a rising edge of the OSC and a falling edge of the OSC,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement. First it is unclear what “a rising edge of the OSC and a falling edge of the OSC” refers to.  Is this the rising and falling edges of the “input signal” of the OSC or the rising and falling edges of the “set of signals” produced by the OSC?  Table 1 of the specification and the descriptions of Figures 9-15 in paragraphs [00043]-[00049] describe the relation between the input cycle periods and ring oscillator periods to be based on a ratio of N/M.  Although not explicitly stated one would assume that N/M ratio comes from the DivN and DivM dividers illustrated in Figure 6.  Therefore the specification fails to describe, “wherein a period of the second frequency is based on at least one of a rising edge of the OSC and a falling edge of the OSC.”
b) regarding claims 2-7, 9-14 and 16-20:
These claims are rejected based on their dependence from claims 1, 8 and 15, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claims 1, 8 and 15:
The limitation, “wherein a period of the second frequency is based on at least one of a rising edge of the OSC and a falling edge of the OSC,” is unclear and therefore indefinite.  First it is unclear what “a rising edge of the OSC and a falling edge of the OSC” refers to.  Is this the rising and falling edges of the “input signal” of the OSC or the rising and falling edges of the “set of signals” produced by the OSC?  If referring to the “set of signals” produced by the OSC it would seem inherent that their period is based on either their rising edge or falling edge as a period is defined as the time between either consecutive rising edges or consecutive falling edges.
b) regarding claims 2-7, 9-14 and 16-20:
These claims are rejected based on their dependence from claims 1, 8 and 15, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US Patent 9,673,827) in view of Hossain et al. (US Patent No. 8,854,091).
a) regarding claims 1, 8 and 15 (as best understood):
Sim et al. discloses system (Figure 1), method and electronic device, comprising:
a fractional-N phase-lock loop (PLL) (100 and column 3, line 4); 
a ring oscillator circuit (OSC) (210 in Figure 5 and Figure 7B); and 
a multiphase injection pulse generator (231 in Figure 5) configured to receive an input signal (CK_ref2) having a first frequency from the fractional-N PLL and generate injection pulses for the OSC (column 8, line 61-column 9, line 4) to produce a set of signals (CK_injdco<3:0>) having a second frequency different than the first frequency of the input signal (column 3, lines 26-33 and column 9, lines 45-48).
Sim et al. fails to explicitly disclose wherein a period of the second frequency is based on at least one of a rising edge of the OSC and a falling edge of the OSC.
Hossain et al. in the same field of endeavor teaches an injection locked oscillator (Figure 2A) comprising: a ring oscillator (OSC) (202-208); and a multiphase injection pulse generator (210) configured to receive an input signal (212) having a first frequency and generate injection pulses for the OSC to produce a set of signals (252-258 in Figure 2B) having a second frequency different than the first frequency of the input signal (column 4, lines 3-10), wherein a period of the second frequency is based on at least one of a rising edge of the OSC and a falling edge of the OSC (Figure 2B and column 4, line 47-column 5, line 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the injection locked oscillator taught by Hossain et al. in the injection locked PLL of the system disclosed by Sim et al. in order to enable fractional clock multiplication (Hossain: Abstract) since it only involves combining prior art elements according to known methods to yield predictable results.
b) regarding claims 2, 9 and 16:
The combination of Sim et al. and Hossain et al. disclose the system of claim 1, method of claim 8 and electronic device of claim 15, wherein the OSC (Hossain: Figure 2A) includes a plurality of stages. 
c) regarding claims 5, 12 and 19:
The combination of Sim et al. and Hossain et al. disclose the system of claim 1, method of claim 8 and electronic device of claim 15, further comprising a frequency and phase stabilization loop (Sim: 220 and 221 in Figure 5) configured to synchronize stages of the OSC to the generated injection pulses (Sim: column 7, line 61-column 8, line 16).
d) regarding claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18 and 20:
The combination of Sim et al. and Hossain et al. disclose wherein the multiphase injection pulse generator is further configured to generate a first set of injection pulses (Hossain: T0-T3 in Figure 2B) for each of the stages (Hossain: 202-208) of the OSC (Hossain: column 4, lines 38-46), wherein the multiphase injection pulse generator is further configured to generate a second set of injection pulses (Hossain: T4-T7 in Figure 2B) for each of the stages (Hossain: 202-208) of the OSC (Hossain: column 4, lines 38-46), wherein the generated injection pulses (Hossain: T0-T3 in Figure 2B) are performed at the rising edge of the OSC (Hossain: column 4, lines 47-57), and wherein the generated injection pulses (Hossain: T4-T7 in Figure 2B) are performed at the falling edge of the OSC (Hossain: column 4, lines 59-64).
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
The Applicant argues that, “Hossain fails to disclose generating a set of signals having a second frequency different than the first frequency and a period that is based on a rising or falling edge of the injection pulses.”
	The Examiner respectfully disagrees (it is noted that Applicant based their arguments on Hossain et al. Fig. 3B which was not cited or discussed in the non-final rejection). Hossain et al. clearly discloses in Figure 2B generating a set of signals (252-258) having a second frequency different than the first frequency of the input signal (column 4, lines 3-10), wherein a period of the second frequency is based on at least one of a rising edge of the OSC and a falling edge of the OSC (Figure 2B and column 4, line 47-column 5, line 14).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842